Citation Nr: 1015959	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-23 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether a reduction in compensation payments effective from 
October 1, 2006 was proper, including whether the Veteran is 
entitled to full compensation payments from October 1, 2006 
through October 13, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel





REMAND

The Veteran had active military service from June 1979 
through January 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which reduced the Veteran's service-
connected disability benefits to a 10 percent rate, effective 
October 1, 2006, based on an incarceration date of August 1, 
2006.

In this case, the pertinent VA regulations are 38 C.F.R. 
§ 3.665 and 38 U.S.C.A. § 3113.  38 C.F.R. § 3.665(a) states 
that any person who is incarcerated in a federal, state, or 
local penal institution in excess of 60 days for conviction 
of a felony shall not be paid compensation in excess of the 
amount specified in 38 C.F.R. § 3.665(d) beginning on the 
61st day of incarceration.  Under this section, a Veteran who 
has a combined rating of 20 percent or more shall not be paid 
compensation in excess of the amount payable for a disability 
evaluated as 10 percent disabling beginning on the 61st day 
of incarceration.  (In this case, the Veteran's combined 
disability evaluation was 40 percent).  For purposes of 
38 C.F.R. § 3.665, a felony is any offense punishable by 
death or imprisonment for a term exceeding one year, unless 
specifically categorized as a misdemeanor under the law of 
the prosecuting jurisdiction.

However, VA must notify the Veteran that his benefits are 
subject to reduction due to his incarceration, of the rights 
of dependents to an apportionment while the person is 
incarcerated, and conditions under which payments to the 
person may be resumed upon release from incarceration.  
38 C.F.R. § 3.665(a).  In addition, no award of compensation 
shall be reduced or otherwise adversely affected unless the 
beneficiary has been notified of such adverse action and has 
been provided a period of 60 days in which to submit evidence 
for the purpose of showing that the adverse action should not 
be taken.  38 C.F.R. §§ 3.103(b)(2), 3.105(h)(2009).

Procedurally, the RO sent the Veteran a letter in August 2006 
notifying him that Veterans who are incarcerated due to a 
felony conviction may not be paid the full rate of 
compensation assigned to their disability(ies) effective the 
61st day of confinement pursuant to 38 U.S.C.A. § 3113; 
38 C.F.R. § 3.665.  The RO indicated that it was proposing to 
reduce his benefits to the 10 percent rate and that his 
benefit payments would be reduced to $112.00 effective the 
61st day of confinement.  The August 2006 letter further 
advised the Veteran that the adjustment would result in an 
overpayment and explained that his dependents may be entitled 
to an apportionment of his benefits while he was 
incarcerated.  In addition, the August 2006 letter stated 
that the Veteran's payments would continue at the present 
rate for 60 days following the date of the notice, which 
would allow him time to submit evidence showing why the RO 
should not take the proposed action.  The RO subsequently 
issued a decision in November 2006 reducing the Veteran's 
compensation to the 10 percent rate effective October 1, 
2006, based on an August 1, 2006 date of incarceration.

As just noted, the RO determined that the Veteran was 
incarcerated on August 1, 2006, and therefore, reduced his 
compensation to the 10 percent rate effective October 1, 
2006-the 61st day of confinement.  The Veteran does not 
dispute that he was incarcerated for a felony.  Instead, he 
asserts that he was incarcerated on August 14, 2006, as 
opposed to August 1, 2006, and is therefore eligible for full 
compensation payments until October 13, 2006.  Further, the 
Veteran's representative argues that the 61st day of 
confinement was January 9, 2007, based on an Indiana 
Department of Corrections document which showed a sentencing 
date of November 9, 2006 for forgery.

In this case, in order to properly adjudicate the claim, the 
Board must determine the Veteran's date of incarceration for 
the felony of theft and receipt of stolen property.  
Unfortunately, the record is unclear regarding precisely what 
date the Veteran was incarcerated for this felony.  Documents 
obtained by VA and other records submitted by the Veteran 
contain different dates of sentencing, conviction, and 
incarceration.  Because the precise date of incarceration 
cannot be determined by examining the evidence currently of 
record, a remand is required.

Current evidence of record pertaining to the Veteran's 
incarceration date includes an August 12, 2006 computer 
printout obtained by the RO from the Indiana Department of 
Corrections that is entitled "Offender Data."  This 
document shows an August 1, 2006 sentencing date for theft 
and receipt of stolen property.  The record does not indicate 
the date of the Veteran's incarceration after his sentencing.

In September 2006, the Veteran submitted VA Form 21-4193, 
Notice to the Department of Veterans Affairs of Veteran 
Incarcerated in Penal Institution, where the Veteran noted 
that his "date of commitment following conviction" for a 
felony was August 14, 2006.  This form was not signed by an 
institutional official as required at the bottom of the form.

In March 2007, the Veteran submitted a computer printout from 
the Indiana Department of Corrections Adult Offender Arrival 
and Identification, noting that the Veteran was received at 
"RDC" on August 9, 2006.  He submitted another computer 
printout from the Offender Information System showing an 
arrival date of August 9, 2006 and a departure date of August 
24, 2006, with an immediate arrival date of August 24, 2006.  
See August 2008 Inquiry from the Offender Information System.  
In July 2007, he submitted State Form 37148 entitled Indiana 
Department of Correction, External/Internal Commitment 
Change, which noted a new commitment for Forgery, with 
November 9, 2006 noted as the date of sentencing.

Here, due to the confusion surrounding the Veteran's date of 
incarceration for the felony of theft, receiving stolen 
property, the Board finds that a remand is necessary to 
obtain his date of incarceration for this crime.  As noted 
above, the evidence shows August 1, 2006, as the date of 
sentencing for his most recent theft; however, this date 
could be different from his date of 
confinement/incarceration, which is the date needed in order 
to properly apply the VA regulations and adjudicate the 
claim.

On remand, the AOJ should contact the Indiana Department of 
Corrections to ascertain the Veteran's date of incarceration 
for theft and receipt of stolen property.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Indiana 
Department of Corrections and determine 
the Veteran's precise date of 
confinement/incarceration in the local, 
state or federal penal institution for a 
felony conviction of theft (receiving 
stolen property).  

2.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issue on appeal in light of all 
information or evidence received.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.  

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



                  
_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


